DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 19-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Awada et al. (hereinafter Awada)(US 2020/0068477).
Regarding claim 1, Awada teaches a method for transmitting system information, comprising: receiving [[a]] at least one system information (SI) request transmitted from at least one user equipment (UE) (P[0083], on demand)); determining one UE of the at least one UE requests according to the at least one SI at least one SI request to the one UE, the response message carrying one UE to receive the second set of SI(P[0083], system information can be delivered on demand either by broadcast or unicast transmissions depending on the decision of the network; minimum SI may comprise an indicator; P[0094-0085]).
Regarding claim 2, Awada teaches the method according to claim 1, wherein the determining the at least one of the first set of SI transmitted in the unicast mode and the second set of SI transmitted in the broadcast mode in the SI for which each UE requests according to the SI request comprises: determining the number of UEs requesting for each SI according to the SI request; for each SI, responsive to that the number of UEs requesting for a current SI is less than a preset number, determining that the current SI is transmitted in a unicast mode, and responsive to that the number of UEs requesting for the current SI is equal to or greater than the preset number, determining that the current SI is transmitted in a broadcast mode; and determining at least one of a first set of SI transmitted in a unicast mode and a second set of SI transmitted in a broadcast mode in SI for which each UE requests according to the determined SI transmitted in the unicast mode and the determined SI transmitted in the broadcast mode(P[0085], Thus, if a user equipment needs a System Information message(s) containing System Information Block(s) provided on demand, the user equipment sends a request for this information to the network using the configuration parameters 
Regarding claim 3, Awada teaches the method wherein if an SI identifier transmitted by a current base station in a broadcast mode and not successfully decoded by a 28corresponding UE is carried in the SI request, the determining at least one of the first set of SI transmitted in the unicast mode and the second set of SI transmitted in the broadcast mode in SI for which each UE requests according to the SI request comprises: adding SI corresponding to the SI identifier not successfully decoded by the corresponding UE to the first set of SI of the corresponding UE(P0119], SI associated with an Identifier/Index has not been delvered for the validity time duration; SI block has become invalid if it does not receive any updates).
Regarding claim 4, Awada teaches the indication information comprises at least one of following information: SI in the second set of SI being transmitted in a broadcast mode; the number of monitor windows of the SI in the second set of SI uniformly or separately indicated; and a broadcast window location at which each SI in the second set of SI starts to be monitored(P[0084], periodicity of the system information window; number of reprtiitons of the SI window; configuration length of SI window).  
Claims 5-8 are rejected for the same reason as set forth in claims 1, 2, 4 and 3 respectively. 
Claims 9-12 are rejected for the same reason as set forth in claims 1-4 respectively.
Claims 13-16 are rejected for the same reason as set forth in claims 1, 2, 4 and 3 respectively. 
Claims 19-22 are rejected for the same reason as set forth in claims 1, 5, 4 and 4 respectively. 
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647